DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 5/26/21 and the RCE filed on 6/11/21.
3.   Claims 1, 4, 7, 9, 11, 13, 16, 17 and 21 were amended. Claim 12 has been cancelled. Claims 1 – 11, 13 – 18 and 20 – 21 are pending.


Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/21 has been entered.
 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 1 – 11, 13 – 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (US 20090054149) and in view of Okada (US 20080058065) and further in view of Sharkov (US 20120071223).
7.	Regarding claim 1, Brosnan discloses an information processing apparatus (i.e. a gaming machine) (abstract), comprising: 
a receiving device (i.e. bill validator 230) that receives a gaming medium (i.e. Canadian bills, which are used for game play, which means that the Canadian bills reads on the claimed gaming medium) having currency information that includes a currency unit from a user (paragraphs 41, 97 and 135; a player inserts two Canadian $10 bills, and five Canadian $1 bills and the amount is used for game play), and
a first display device that displays a currency amount and a currency unit of the currency amount, based on the currency information of the received gaming medium (i.e. the currency information of the received Canadian $25) (paragraphs 41, 48 and 135),
and displays a meter (i.e. the meters shown in 15) that displays a monetary amount according to the process in the currency unit indicated by the currency information of the received gaming medium (FIG. 14 and 15; paragraphs 127 and 132 - 134),
 wherein when the currency information of the received gaming medium indicates a first currency unit, the currency amount (i.e. currency amount of 100 US/100 cents) is calculated and displayed in the first currency unit (i.e. calculated and displayed in the first currency unit When a US $1 bill is entered into a gaming machine) (FIG. 5 and paragraphs 78 and 79) 
and wherein when the currency information of the received gaming medium (gaming medium of $10 Canadian) indicates a second currency unit different from the first currency unit, the currency amount is calculated and displayed (paragraphs 92 and 93)
Brosnan fails to explicitly disclose the following limitations:
“a display device for displaying a currency amount,” being equivalent of one credit of a credit amount necessary for starting a process.
”the currency amount is displayed” in the second currency unit.
Okada teaches a display device (i.e. liquid crystal display part 30) for displaying a currency amount, being equivalent of one credit of a credit amount (i.e. cash value per credit) necessary for starting a process (i.e. the process of placing a one credit wager using BET switch 23 described in paragraph 37) (paragraphs 37, 104 and 111 and FIG. 11; the cash value per credit is 100 yen or 0.85 dollar based on the currency type that is used by the player).
Okada also teaches the currency amount is displayed in the second currency unit (currency unit of yen) (paragraphs 37, 104 and 111; FIG. 11). 
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Brosnan and in view of Okada to include the 
The combination of Brosnan and Okada fail to explicitly disclose the following limitations:
a storage device that stores a plurality of bet amount tables which correspond to a plurality of types of currency unit, respectively;
and a plurality of bet buttons that are used to input the credit amount, each of the bet buttons including a second display device, 
wherein the second display device included in each of the bet buttons displays a bet amount by referring to a bet amount table which corresponds to the currency unit based on the currency information of the received gaming medium among the bet amount tables,
and the second display device included in each of the bet buttons displays the bet amount in the first currency unit, 
and the second display device included in each of the bet buttons displays the bet amount in the second currency unit.
Sharkov teaches:
a storage device that stores a plurality of bet amount tables (i.e. a data structure related to the bet amount and the corresponding currency unit shown in FIGS. 2 and 3) which correspond to a plurality of types of currency unit (i.e. dollars, Euros, pounds, yen or any other currency units as described in paragraph 46), respectively (paragraph 46 and  FIGS. 2 and 3);
and a plurality of bet buttons (i.e. the combination of parts 40 and 42) that are used to input the credit amount, each of the bet buttons including a second display device (i.e. part 42) (paragraphs 39 and 46 and  FIG. 2; paragraphs 39 teaches “system may include an option such as a toggle 40 or plus (+) and minus (-) buttons to increase or decrease the wager or stake amount”), 
wherein the second display device (i.e. part 42) included in each of the bet buttons displays a bet amount by referring to a bet amount table which corresponds to the currency unit (i.e. dollars, Euros, pounds, yen or any other currency units as described in paragraph 46) based on the currency information of the received gaming medium among the bet amount tables (i.e. a data structure related to the bet amount and the corresponding currency unit shown in FIGS. 2 and 3) (paragraphs 39 and 46 and  FIGS. 2 and 3),
and the second display device (i.e. part 42) included in each of the bet buttons displays the bet amount in the first currency unit (i.e. dollars) (paragraphs 39 and 46 and  FIG. 2), 
and the second display device (i.e. part 42) included in each of the bet buttons displays the bet amount in the second currency unit (i.e. Euros) (paragraphs 39 and 46 and  FIG. 2).

8.	Regarding claim 2, Okada also teaches:
an input device (i.e. a coin slot 22) for inputting the credit amount (paragraph 37), and 
a control device (i.e. the CPU 106) for converting the currency amount corresponding to the credit amount inputted by the input device to a specified currency amount including a specified currency unit (i.e. specified amount/currency unit that is the amount of one credit using us dollar as a currency unit) (paragraphs 103 and 104), wherein 
the control device moves the process (i.e. the process of placing a one credit wager using BET switch 23 described in paragraph 37) forward using the specified currency amount (paragraphs 37 and 104).
9.	Regarding claim 3, Okada also teaches:
a changing device (i.e. a second portion/unit of CPU 106) capable of changing the currency amount per credit (paragraphs 108 and 109), 
wherein the control device (i.e. a first portion/unit of CPU 106) performs conversion to specified currency information based on the currency amount changed by the changing device (paragraphs 108 and 109; the CPU 106 
10.	Regarding claim 4, Okada also teaches: the first display device displays the currency amount on an icon (i.e. icon 201), and wherein when the gaming medium indicates a different type, the display device switches the currency amount displayed on the icon into a currency amount obtained by converting the amount being equivalent of the one credit into an amount expressed in a currency unit determined based on currency information corresponding to the different type (paragraph 111 and FIG. 11).  
11.	Regarding claim 5, Okada also teaches when the icon (i.e. icon 201) is touched, a monetary amount per credit is changed (paragraph 111 and FIG. 11).  
12.	Regarding claim 6, Brosnan also discloses the meter includes a win meter that displays a monetary amount awarded to the user as a result of a game in the currency unit determined based on the currency information (paragraphs 61 and 78).  
13.	Regarding claim 7, Brosnan also discloses the display the win meter is touched, the display device switches, on the win meter, the monetary amount displayed in the currency unit into a credit amount corresponding to the monetary amount, or the monetary amount displayed in the currency unit into both the monetary amount and the credit amount corresponding to the monetary amount (paragraphs 61 and 78).  
14.	Regarding claim 8, Brosnan also discloses the meter includes a credit meter (i.e. the credit meter described in paragraph 104) that displays a sum of a monetary amount inserted by the user and a monetary amount awarded to the user as a result of a game in the currency unit determined based on the currency information (paragraphs 64 and 104).  
Regarding claim 9, Brosnan also discloses when the credit meter (i.e. the credit meter described in paragraph 104) is touched, the first display device switches, on the credit meter, the sum displayed in the currency unit into a credit amount corresponding to the sum, or the sum displayed in the currency unit into both the sum and the credit amount corresponding to the sum (paragraphs 64 and 104).  
16.	Regarding claim 10, Brosnan also discloses the meter includes a bet meter that displays a total bet amount for executing a game in the currency unit determined based on the currency information (abstract and paragraph 12).  
17.	Regarding claim 11, Brosnan also discloses when the bet meter is touched, the first display device switches, on the bet meter, the total bet amount displayed in the currency unit into a credit amount corresponding to the total bet amount, or the total bet amount displayed in the currency unit into both the total bet amount and the credit amount corresponding to the total bet amount (abstract and paragraphs 6 and 94).  
18.	Regarding claim 13, Brosnan discloses an information processing apparatus (i.e. a gaming machine) (abstract), comprising: 
a receiving device (i.e. bill validator 230) that receives a gaming medium (i.e. Canadian bills, which are used for game play, which means that the Canadian bills reads on the claimed gaming medium) having currency information that includes a currency unit from a player (paragraphs 41, 97 and 135; a player inserts two Canadian $10 bills, and five Canadian $1 bills and the amount is used for game play);
 a control device (i.e. the processor described in claim 1) that converts a monetary amount awarded to the player as a result of a game to a currency 
a display device that displays the currency amount in the currency unit determined based on the currency information (paragraphs 41, 48 and 135).  
wherein when the currency information of the received gaming medium indicates a first currency unit, the currency amount (i.e. currency amount of 100 US/100 cents) is displayed in the first currency unit (i.e. displayed in the first currency unit When a US $1 bill is entered into a gaming machine) (FIG. 5 and paragraphs 78 and 79) 
and wherein when the currency information of the received gaming medium (gaming medium of $10 Canadian) indicates a second currency unit different from the first currency unit, the currency amount is displayed (paragraphs 92 and 93)
Brosnan fails to explicitly disclose the following limitations:
,”the currency amount is displayed” in the second currency unit.
Okada teaches the currency amount is displayed in the second currency unit (currency unit of yen) (paragraphs 37, 104 and 111; FIG. 11). 
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Brosnan and in view of Okada to include the 
All the remaining limitations of this claim were discussed in the rejection for claim 1 (see above for details).
19.	Regarding claim 14, Brosnan discloses an input device that inputs a credit amount, wherein the control device converts a currency amount corresponding to the credit amount inputted by the input device to a currency amount corresponding to a specified currency unit, and executes the game using the specified currency amount ( 
Abstract; paragraphs 41 and 98 and claim 1; converts non-monetary bills to native amounts in the form of restricted or cashable credits).  

20.	Regarding claim 15, Okada also teaches a changing device capable of changing a currency amount per credit, wherein the control device performs conversion to specified currency information based on the currency amount changed by the changing device (paragraphs 108 and 109; the CPU 106 changes the cash value per credit for "yen" (a specific currency kind) from "100 yen" to "110 yen," and then converts the value of "dollar).  
21.	Regarding claim 16, Brosnan discloses the first display devices the currency amount on a win meter, wherein when the win meter is touched, the first display device switches, on the win meter, the currency amount displayed in the currency unit into a credit amount corresponding to the currency amount, or the currency amount displayed in the currency unit into both the currency amount and the credit amount corresponding to the currency amount (paragraphs 61 and 78).   
Regarding claim 21, Okada also teaches:
wherein when the second display device included in each of the bet buttons displays the bet amount in the first currency unit, the second display device included in each of the bet buttons displays a credit corresponding to the bet amount together with the bet amount in the first currency unit (abstract and paragraphs 86 – 88, 108 and 109), 
and wherein when second the display device included in each of the bet buttons displays the bet amount in the second currency unit, the second display device included in each of the bet buttons displays a credit corresponding to the bet amount together with the bet amount in the second currency unit (abstract and paragraphs 86 – 88, 108 and 109).
23.	Claims 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (US 20090054149) and in view of Okada (US 20080058065) 
24.	Regarding claim 17, Brosnan discloses an information processing apparatus, comprising (abstract): 
a receiving device (i.e. bill validator 230) that receives a gaming medium (i.e. a US $1 bill) having currency information that includes a currency unit from a player (paragraphs 38 and 78); 
a storage device (i.e. the machine's non-volatile memory) that stores a plurality of tables (i.e. monetary tables for all monetary types supported by a gaming machine) which correspond to a plurality of types of currency unit, respectively, wherein each of the tables associates an amount represented in a corresponding 
and a control device, when the currency information of the received gaming medium indicates a first currency unit (i.e. US dollar), the control device provides the credit (i.e. credit of 100 US/100 cents) converted based on a table (i.e. the table shown in FIG. 5) corresponding to the first currency unit among the tables for the gaming process (paragraphs 47, 78 and 79; FIG. 5), 
and when the currency information of the received gaming medium (gaming medium of $10 Canadian) indicates a second currency unit (i.e. Canadian dollar), the control device provides the credit (i.e. credit of 9477 US/9744 cents) converted based on a table corresponding to the second currency unit among the tables for the gaming process (paragraphs 78, 79, 92 and 93; FIG. 5).  
Okada teaches:
a bet button (i.e. unit BET buttons 66) that is used to input a bet amount and includes a first display device (paragraphs 86 – 88 and FIG. 5); 
and the first display device included in the bet button displays the bet amount both in a credit corresponding to the bet amount and in the first currency unit (paragraphs 86 – 66, 108 and 109),
and the first display device included in the bet button displays the bet amount both in the credit corresponding to the bet amount and in the second currency unit (paragraphs 86 – 88, 108 and 109).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Brosnan and in view of Okada to include the 
25.	Regarding claim 18, Brosnan also discloses the credit (100 US/100 cents or 9477 US/9744 cents) is a value used to execute the gaming process regardless of the plurality of types of currency unit (abstract and paragraphs 78, 79, 92 and 93).
26.	Regarding claim 20, Okada also teaches a second display device that displays a monetary amount awarded to the user as a result of a game both in the currency unit from the player and in the credit, and displays a total bet amount for executing a game both in the currency unit from the player and in the credit (abstract and paragraphs 86 – 88, 108 and 109).

Response to Arguments
27.	Regarding claims 1 – 11, 13 – 18 and 20 – 21, the applicant argues the combination of Brosnan and Okada fails to teach all the newly amended limitations of the claims (Remarks, pages 8 - 14).
	The examiner agrees. However, the new rejections of Brosnan, Okada and Sharkov teach all the newly amended limitations of claims 1 – 11, 13 – 18 and 20 – 21 (see rejection above for details).

Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer (US 20150221176).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715